887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry E. PEEBLES, Plaintiff-Appellant,v.NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, Defendant-Appellee.
No. 89-2344.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Sept. 21, 1989.Rehearing and Rehearing In Banc Denied Nov. 7, 1989.

Harry E. Peebles, appellant pro se.
William L. Pope (Pope & Rodgers), for appellee.
Before HARRISON L. WINTER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Harry E. Peebles appeals from the district court's order dismissing his civil action for lack of standing.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Peebles v. National Collegiate Athletic Association, CA-88-2463 (D.S.C. Feb. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.